Citation Nr: 0911119	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1957 to 
August 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In August 2006, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

This case was previously before the Board in July 2007 when 
it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran had exposure to loud noise in service.

2.  The Veteran currently has bilateral hearing loss and 
tinnitus.

3.  There is an approximate balance of competent 
medical/audiological evidence on the question of whether the 
appellant's current bilateral hearing loss and tinnitus are 
attributable to his exposure to loud noise in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

2.  Tinnitus was incurred in active military service. 38 
U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as an organic disease of 
the nervous system is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran contends 
that his current hearing loss and tinnitus are due to his 
exposure to loud noise while in service.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any hearing loss or tinnitus.

The Veteran's DD214 shows that he served on the U.S.S. 
Trathen (DD530).  He contends that he was exposed to the loud 
noise of the ship's weapons being fired, particularly in 
light of his close proximity to the weapons during his duty 
as an Officer of the Deck (OD).  He asserts that as an OD, 
part of his responsibility was to receive orders from the 
Captain and then direct others, therefore hearing protection 
was never provided.  The Board finds his assertion of being 
exposed to loud noise in service to be credible.

In July 1993, August 1996, and October 1997 the Veteran 
underwent private audiological testing.  However, the Board 
notes that speech recognition scores were not obtained in 
conjunction with these tests.  See 38 C.F.R. § 4.85 (Maryland 
CNC speech recognition scores are required unless the 
examiner certifies that use is not appropriate.).

The Board notes that the Veteran underwent private 
audiological testing in March 1984, February 2000, December 
2000, December 2001, December 2002, and December 2003.  
However, the Board finds that it may not consider the results 
from these tests because the graphs were not accompanied by 
numerical results.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  
Furthermore, while speech recognition scores were provided 
for a number of these examinations, there is no indication 
that the testing was done pursuant to the Maryland CNC 
protocol.  See 38 C.F.R. § 4.85.

In January 2005 the Veteran underwent a VA outpatient 
audiological consultation.  The Veteran reported that the 
onset of his hearing loss occurred a long time ago.  The 
Veteran indicated that he has difficulty communicating when 
watching television and when talking to his spouse due to his 
hearing loss.  He stated that he had a constant high pitched 
ringing in his ears that was not that noticeable.  The 
Veteran reported that he worked as an officer on the deck of 
destroyer during firing exercises.  He indicated that he 
worked in a factory setting after service; however, not in a 
noisy area.

Upon audiological examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
70
LEFT
10
10
20
35
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 in the left ear.  The 
Veteran was diagnosed with essentially symmetrical normal 
hearing through 2 kHz sloping to a moderately-severe mixed 
hearing loss with very good word recognition ability when 
words were presented a normal conversational level.  The 
audiologist did not provide any opinion regarding the 
etiology of the Veteran's hearing loss.

In a letter dated in October 2005, Dr. J.B., a private 
physician, indicated that the Veteran had been followed by an 
audiologist in his office and been found to have a stable 
high frequency sensorineural hearing loss from 3000 to 8000 
Hz.  The physician referenced the Veteran's noise exposure in 
service but did not render an opinion regarding whether the 
Veteran's diagnosed hearing loss was related to his in-
service noise exposure.

In a letter dated in February 2006, Dr. J.B. reported that 
the only significant history of noise exposure reported by 
the Veteran came during the Veteran's time as an Officer of 
the Deck on a destroyer.  The physician rendered the opinion 
that the Veteran's current hearing conditions were related to 
the Veteran's in-service noise exposure.

In September 2008 the Veteran underwent a VA Compensation and 
Pension audiological examination.  The Veteran indicated that 
he has trouble hearing what women are saying in all listening 
situations and that he has trouble hearing men whenever there 
is any background noise.  He reported having hearing 
difficulties for the prior 25 to 30 years.  The Veteran 
stated that he had long standing, constant ringing in his 
ears.  He reported that he was exposed to noise while hunting 
prior to service and to loud noise in service.  The Veteran 
did not report any occupational noise exposure.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
65
65
LEFT
15
15
25
40
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.

The examiner diagnosed the Veteran with mild, sloping to 
moderately severe, sensorineural hearing loss in the right, 
mild, sloping to severe, sensorineural hearing loss in the 
left ear, and constant tinnitus bilaterally.  The examiner 
rendered the opinion that the Veteran's hearing conditions 
were less likely as not related to the Veteran's in-service 
noise exposure and indicated that the Veteran's hearing loss 
would have begun during service if it was related to the 
Veteran's in-service noise exposure.

In a November 2008 addendum to the September 2008 examination 
report, the examiner again rendered the opinion that the 
Veteran's hearing loss and tinnitus were less likely as not 
related to the Veteran's in-service noise exposure.

As stated above, the Board finds that the Veteran was exposed 
to loud noise while in service.  In addition, the Board notes 
that the results of the Veteran's audiometric testing, dated 
in September 2008, reveals that the Veteran has a current 
bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385 and the Veteran is currently diagnosed with bilateral 
tinnitus.

The Board finds that there is medical evidence providing a 
nexus between the Veteran's in-service noise exposure and his 
current bilateral hearing loss and tinnitus.  The Board 
acknowledges that the VA examiner in a September 2008 report 
and a November 2008 addendum opined that the Veteran's 
hearing loss and tinnitus were less likely as not due to his 
military service due to the long span of time between his 
separation from service and the manifestation of hearing 
loss.  However, the Veteran's private physician, Dr. J.B., 
has rendered the opinion that the Veteran's current hearing 
difficulties are, at least in part, due to the Veteran's 
exposure to loud noise in service.  In addition, the evidence 
of record reveals only some post service recreational noise 
exposure and no post service occupational noise exposure.  As 
such, the Board finds that the evidence in support of the 
Veteran's claims is at least in relative equipoise with the 
evidence against them and, therefore, the Veteran prevails.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for bilateral 
hearing loss and tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


